Citation Nr: 1450124	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-45 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974, which includes service in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for hypertension.  

The Veteran testified before the undersigned at a February 2011 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

In April 2011 and February 2013, the Board remanded this matter for further development.

In June 2013, the Board denied the claim of service connection for hypertension. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In February 2014, the Court set aside the Board's June 2013 decision and remanded the case for readjudication in compliance with directives specified in a February 2014 Joint Motion filed by counsel for the Veteran and VA.

The Veteran had also perfected an appeal with regard to a claim of service connection for bilateral hearing loss, and the Board had remanded the issue in June 2013 for further development.  In August 2013, the Appeals Management Center granted service connection for bilateral hearing loss, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2011 VA examination report includes a diagnosis of hypertension.  Also, examination reports from Cumberland View Clinic dated in April and November 2008 and a May 2009 VA examination report reveal elevated blood pressure readings (175/103, 161/96, and 158/91, respectively). 

The Veteran contends that his hypertension is related to his service-connected diabetes mellitus.  In this regard, there is conflicting medical evidence.  An October 2008 VA examination report includes an opinion that the Veteran's hypertension was not a complication of his diabetes.  This opinion was based on the fact that the hypertension was diagnosed at the same time as the diabetes.  It was added that the Veteran's hypertension was not worsened or increased by his diabetes.  No further explanation or reasoning accompanied this opinion.

In a March 2010 letter, Melinda Phillips-Freeman MSN, APN, BC opined that the Veteran's hypertension was "a secondary condition of his diabetes mellitus."  She reasoned that studies had shown that diabetes and hypertension tend to occur together because they share certain physiological traits.  The effects caused by each disease process tend to make the other disease more likely to occur.  In the case of diabetes and high blood pressure, these effects include, but are not limited to, increased fluid volume (since diabetes is an inflammatory disease), increased arterial stiffness or atherosclerotic disease, and impaired insulin levels.  An increase in the total amount of fluid in the body and the increased arterial stiffness or atherosclerotic disease which is prominent in diabetes patients tends to raise blood pressure.  Also, impaired insulin levels can directly cause increases in blood pressure.

The May 2011 VA examination report includes an opinion that the Veteran's hypertension was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of his diabetes mellitus.  Although the physician who provided the opinion explained that he did not see any evidence that the Veteran's diabetes caused or aggravated his hypertension, he did not otherwise provide any specific explanation or reasoning for his opinion.

In January 2013, the Veteran submitted a medical article from WebMD entitled "Diabetes and High Blood Pressure."  This article indicated that most people with diabetes develop high blood pressure during their life and that having diabetes increases one's risk of developing high blood pressure and other cardiovascular problems.  Specifically, diabetes adversely affects the arteries in that it predisposes them to atherosclerosis.  In turn, atherosclerosis can cause high blood pressure.

In April 2013, a VA physician reviewed the Veteran's claims file (including the March 2010 letter from Melinda Phillips-Freeman) and medical literature and opined that his hypertension was not likely ("less likely than not") caused or aggravated beyond its natural progression by his diabetes.  As to causation, the physician reasoned that although diabetes can contribute to atherosclerosis and damage to blood vessel walls, there was no evidence that this in fact resulted in hypertension.  The only mechanism by which diabetes is known to cause hypertension is by way of secondary diabetic renal disease.  It is by way of adversely affecting renal function that diabetes directly causes an increase in one's blood pressure to a pathologic degree.  In this case, there was no evidence that the Veteran had diabetic renal disease, as evidenced by his normal glomerular filtration rate in May 2011.  Also, he did not exhibit any other signs of renal dysfunction.

With respect to aggravation, the physician explained that the Veteran did not exhibit any signs of diabetic renal disease in 2011.  Thus, there was no mechanism by which his diabetes could have aggravated his hypertension.

The April 2013 physician also specifically acknowledged the March 2010 opinion given by Melinda Phillips-Freeman.  He concluded that medical literature and the pathophysiology of hypertension was such that the opinion was inaccurate.

The parties to the Joint Motion have indicated that there is a conflict between the medical literature submitted by the Veteran in January 2013 and the reasoning that accompanies the VA physician's April 2013 opinion.  Specifically, the article states that diabetes predisposes arteries to atherosclerosis which, in turn, can cause high blood pressure.  The April 2013 physician, however, explained that there was no evidence that atherosclerosis and damage to blood vessel walls results in hypertension and that the only mechanism by which diabetes is known to cause hypertension is by way of secondary diabetic renal disease.  As such, a new opinion as to the etiology of the Veteran's current hypertension is necessary which addresses this conflicting information.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician who possesses appropriate expertise to determine the etiology of his current hypertension.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

For any hypertension diagnosed since July 2008, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hypertension had its clinical onset in service, had it onset in the year immediately following service, is related to the Veteran's presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was caused by the Veteran's service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was aggravated by the Veteran's service-connected diabetes mellitus? 

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating these opinions, the examiner shall specifically acknowledge and comment on any hypertension diagnosed since July 2008, the article submitted by the Veteran entitled "Diabetes and High Blood Pressure" from WebMD which was printed in January 2013, the opinions contained in October 2008 and May 2009 VA examination reports, the March 2010 opinion from Melinda Phillips-Freeman, and the VA physician's April 2013 opinion (summarized in this document).  

The examiner must provide reasons for each opinion given.

2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



